Citation Nr: 1750526	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  14-27 942	)	DATE
	)
	)


THE ISSUES

1.  Whether there is clear and unmistakable error (CUE) present in an October 2015 Board of Veterans' Appeals decision granting an earlier effective date of September 19, 2008 for peripheral neuropathy of the right upper extremity.

2.  Whether there is CUE present in an October 2015 Board of Veterans' Appeals decision granting an earlier effective date of September 19, 2008 for peripheral neuropathy of the left upper extremity.

3.  Whether there is CUE present in an October 2015 Board of Veterans' Appeals decision granting an earlier effective date of September 19, 2008 for peripheral neuropathy of the right lower extremity.

4.  Whether there is CUE present in an October 2015 Board of Veterans' Appeals decision granting an earlier effective date of September 19, 2008 for peripheral neuropathy of the left lower extremity.

(The issues of entitlement to increased ratings for diabetes mellitus type II, peripheral neuropathy of the right upper extremity, peripheral neuropathy of the left upper extremity, peripheral neuropathy of the right lower extremity, and peripheral neuropathy of the left lower extremity; service connection for bilateral hearing loss; and a total disability rating based upon individual unemployability (TDIU) prior to February 2, 2010 are discussed in a separate action issued concurrently by the Board.)

REPRESENTATION

Moving party represented by:  James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel 


INTRODUCTION

The Moving Party is the Veteran.  He served on active duty from April 1966 to January 1969.

This matter comes before the Board of Veterans' Appeals following a motion alleging CUE in an October 2015 Board decision filed in April 2016 by the moving party's attorney on his behalf.


FINDINGS OF FACT

1.  In October 2015, the Board issued a decision granting an earlier effective date of September 19, 2008, but no earlier, for peripheral neuropathy of the bilateral upper and lower extremities.

2.  The April 2016 motion asserting CUE in the October 2015 Board decision did not include the date of the Board's decision to which the motion relates and did not set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error. 


CONCLUSION OF LAW

Because the pleading requirements for a motion for revision of a Board decision based on CUE have not been met, the motion must be dismissed without prejudice to refiling.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. § 20.1404 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice and assistance with respect to the Veteran's claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  As the Moving Party has not pled CUE in the October 2015 Board decision with sufficient specificity, the claim must be dismissed as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 

Further, with respect to assertions of CUE, the VCAA duties to notify and assist do not apply to CUE claims.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001); see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  As such, the duty to notify and assist as to CUE claim need not be addressed regardless.

II. Clear and Unmistakable Error

Under 38 U.S.C.A. § 7111, a prior Board decision may be reversed or revised on the grounds of CUE.  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411 (2017). 

A motion for revision of a decision based on CUE must be in writing, and must be signed by the moving party or that party's representative.  The motion must include the name of the veteran; the name of the moving party if other than the veteran; the applicable VA file number; and the date of the Board decision to which the motion relates.  If the applicable decision involved more than one issue on appeal, the motion must identify the specific issue, or issues, to which the motion pertains.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling under this subpart.  38 C.F.R. 
§ 20.1404(a).

A motion for revision of a Board decision based on CUE must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Nonspecific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement. Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b).

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a); see also Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

The claimant must provide "some degree of specificity as to what the alleged error is, and, unless it is the kind of error ... that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error."  Fugo, 6 Vet. App. at 44 (1993); Bustos v. West, 179 F.3d 1378, 1380-81 (Fed.Cir.1999) (adopting the Court's interpretation of 38 C.F.R. § 3.105).

The proper remedy for the Board, when confronted with an inadequately pleaded CUE claim that collaterally attacks a Board decision is to dismiss that challenge without prejudice.  Simmons v. Principi, 17 Vet. App. 104, 114 (2003).

Reviewing the factual background, the Board issued a decision in October 2015 that granted an earlier effective date of September 19, 2008 for the grant of service connection for peripheral neuropathy of the bilateral upper and lower extremities.  In April 2016, the Veteran's attorney, on behalf of the Veteran, alleged an earlier effective date was warranted based on CUE.  See April 2015 Fully Developed Claim and April 2015 Third Party Correspondence.  The statement failed to include the date of the Board decision to which the motion relates as required by 38 C.F.R. § 20.1404(a).  Further, the statement did not set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error as required under 38 C.F.R. § 20.1404(b).

In short, the moving party's motion for a finding of CUE in the Board's October 2015 decision did not meet the requirements set forth in 38 C.F.R. § 20.1404(a) and (b).  As such, the motion must be dismissed without prejudice to refiling.


ORDER

The issue of whether there is CUE present in an October 2015 Board of Veterans' Appeals decision granting an earlier effective date of September 19, 2008 for peripheral neuropathy of the right upper extremity is dismissed with no prejudice to refiling.

The issue of whether there is CUE present in an October 2015 Board of Veterans' Appeals decision granting an earlier effective date of September 19, 2008 for peripheral neuropathy of the left upper extremity is dismissed with no prejudice to refiling.

The issue of whether there is CUE present in an October 2015 Board of Veterans' Appeals decision granting an earlier effective date of September 19, 2008 for peripheral neuropathy of the right lower extremity is dismissed with no prejudice to refiling.

The issue of whether there is CUE present in an October 2015 Board of Veterans' Appeals decision granting an earlier effective date of September 19, 2008 for peripheral neuropathy of the left lower extremity is dismissed with no prejudice to refiling.




                       ____________________________________________
	KRISTI L. GUNN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



